•The opinion of the court was delivered by
Hall, J.
The pauper, not having a legal settlement in Fairfax, cannot be removed there by Sheldon; and unless this action can be sustained, the plaintiff town is without remedy, not only for the past support of the paupers, but for their maintenance, so long as they may be in need of relief.
It is well settled at the present day, however the law may have been formerly understood, that corporations incur the same liabilities for their acts as natural persons; and that, where duties are imposed on them by law, or benefits conferred at their request, the law, equally as in the case of individuals, implies an obligation to perform the duty and to make remuneration for the benefit. It is obvious, that, but for the contract between the two towns for the temporary support of the pauper within the limits of Sheldon, the pauper would not now be chargeable to Sheldon, but would be chargeable to Fairfax. This change of the burden of maintaining the pauper was not the original object or intent of the parties. It *106could not have been contemplated by either of the towns, at the time the pauper was sent to Sheldon, that, by any magical operation of the contract between them, the liability for the future support of the pauper was to be transferred from one town to the other. The duty of the town of Fairfax to take the pauper away, when the temporary purpose, for which he was sent, was accomplished, is necessarily implied from the contract between the two towns; and the town of Sheldon, having suffered injury by the breach of that duty, is entitled to compensation. I apprehend there is no doubt, but that, upon acknowledged legal principles, the plaintiffs’ claim is well sustained. It rests on the common doctrine, that, when one party sustains an injury by the culpable misconduct, or negligence, of another, the party injured may recover compensation for it by an action on the case. 2 Steph. N. P. 1006-1008, and cases cited.
■ It is said, however, in behalf of the defendant town, that, by repeated decisions in this state, no action can be maintained against a town for the support of a pauper, unless it be founded on some specific statute provision, or an express contract; and that this action, not being founded on either*, cannot be maintained. The cases in this state have indeed gone great'lengths in excusing towns from liability; but none of them have gone quite the length, which we must go, to defeat this action.
In Aldrich v. Londonderry and Castleton v. Miner, cited in behalf of the defendants, it was held, that the statute duty of a town to support its paupers did not impose a liability, which could be enforced by action in favor of an individual furnishing the support, and that an express request was necessary, to render a town liable to such action. In both cases it was attempted to sustain the claims of the individuals by showing that the paupers had been supported by them the previous years, and that the towns had neglected to take them away. But the court held, that the neglect of the towns to take away the paupers imposed no obligation on the individuals to support them ,* and that the individuals could not become creditors of the towns by voluntary contribution. In the present case, the paupers being in the plaintiff town and needing relief, it was the statute duty of the town to furnish it. Rev. St., ch. 16, sec. 3. There was no such escape for the towns, as there wás said to be for the plaintiff in Aldrich v. Londonderry, by turning the pauper out of *107doors. This legal duty to furnish the support in the first instancé forms an important distinction between those cases and the present, and renders them of no weight as authorities against the maintenance of this action.
Nor are the cases, in which it has been held, that there is no common law obligation upon towns to maintain their poor, such authority; because the claim in this case does not rest upon any supposed original obligation in one town to pay another for the support of its paupers; but upon the misconduct of the defendant town, in the management of its paupers, by which a burden, that belonged to the defendants, has been improperly and unjustly cast upon the plaintiffs. If the town of Fairfax had been passive, had done nothing to the injury of Sheldon, then those cases would apply, and there could be no ground for sustaining the action.
The case which bears the nearest resemblance to the present, and with which we have had the greatest difficulty, is that of Putney v. Dummerston, 13 Vt. 370. In that case a pauper, who had come to reside in Dummerston, but had no legal settlement there, was removed to Putney, under an order of two justices, which had been appealed from and reversed. The pauper, being left in Putney under such order, was supported by that town; and it was held, that Putney could not maintain assumpsit against Dummerston for such support. It is impossible to believe, that the court could have intended to hold, that Putney was without remedy for such a palpable act of injustice on the part of Dummerston, and thereby to declare to the several towns in the state, that a convenient way of getting rid of the support of their resident paupers, who had no legal settlement, was to remove them to some other town and suffer the order of removal to be quashed, or reversed, on appeal. The court must have understood, that Putney had some other remedy, and that there was no necessity for resorting to an action upon an implied contract of the defendant town. And on referring to the English authorities, under a statute similar to ours, it would seem, that, under such circumstances, two justices might, in execution of the order of reversal, and as incident to it, make an order, setting forth the matter specially, for the return of the pauper to the place from which he had been sent. Comb. 401. 3 Burn’s Justice 683. Inh. of Chalbury v. Chipping Farrington, 2 Salk. 488. Overseers of Pitts-*108town v. Overseers of Plattsburg, 18 Johns. 407. This view of the case of Putney v. Dummerston affords some relief against its apparent injustice, and it ceases to be an authority against the maintenance of the present action; for it cannot be pretended, that the plaintiff town, in this case, has any remedy, unless it be that, which is now sought. It may be proper to remark, that the special order of justices for the return of a pauper, after a reversal of an original order of removal, if it could have been used here, has been superseded by an express provision in the Revised Statutes, giving a remedy to the injured' town by action at law. Rev. St., ch. 46, sec. 10.
On the whole, we do not perceive, in previously adjudged cases, any insuperable obstacle in the way of applying the ordinary ■principles of law to the injury inflicted on the plaintiffs by the defendants, by allowing a compensation to be recovered for it. Because the liability of towns for the support of their own poor is regulated by statute, and cannot be directly enforced against them but in the cases and in the manner pointed out by statute, it does not follow, that they may, by fraud, or force, or by other culpable misconduct, divest themselves of the burden, which the law has thus imposed on them, and cast it with impunity upon others. They' should be held to the observance of the same course of honesty and fair dealing in the management of their paupers, that would be required of them in regard to any other matter; and we do not perceive, why a town should be excused for a misfeasance, or nonfeasance, which would otherwise render it liable to an action, because the instrument of its misconduct happened to be a pauper.
The judgment of the county court is therefore affirmed.